Citation Nr: 0205075	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  00-24 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for the death of the veteran caused by hospitalization 
or medical or surgical treatment or examination by the 
Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to June 1956 
and from November 1957 to September 1960.  He died in 
February 1999.  The appellant is his surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in December 1999 by the VA Regional 
Office (RO) in Milwaukee, Wisconsin.  The appellant entered 
notice of disagreement with this decision in January 2000; 
the RO issued a statement of the case in February 2000; and 
the appellant entered a substantive appeal, on a VA Form 9, 
which was received in November 2000. 


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the claim for 
benefits on appeal is of record.

2.  The veteran died in February 1999; his death certificate 
lists the immediate cause of death as lung cancer with 
metastases with an interval between onset and death as 
"years", and lists other significant conditions 
contributing to death but not resulting in the underlying 
cause of death as tobacco abuse, T6 paraplegia secondary to 
metastatic cancer, and hypertension. 

3.  VA examination and medical treatment on December 9, 1998 
and January 28, 1999 involved carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA by failing to specify the location of 
the back pain and tenderness (on December 9, 1998) and in 
failing to order X-ray examination of the chest and dorsal 
spine (on both dates).  

4.  The veteran's death due to metastasizing lung cancer was 
not proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, and the veteran's death 
was not proximately caused by an event not reasonably 
foreseeable.   


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151, for the death of the veteran as caused by 
VA hospitalization or medical or surgical treatment or 
examination, have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.102 
(2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  In the December 1999 
rating decision and February 2000 statement of the case, the 
RO advised the appellant what must be demonstrated to 
establish entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1151.  The 
claims file includes all relevant treatment records and 
recommended medical opinions by VA specialists.  The Board 
finds that the RO has obtained, or made reasonable efforts to 
obtain, all treatment records which might be relevant to the 
appellant's claim, and the appellant has not identified any 
additional treatment records or other evidence which has not 
been obtained.  In November 2001, the Board also requested 
and received a medical opinion from VA's Veterans Health 
Administration (VHA).  Accordingly, no further notice or 
assistance to the appellant in acquiring additional medical 
evidence is required by the new statute.  

Effective October 1, 1997, 38 U.S.C.A. § 1151 (West 1991) was 
amended to provide as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and 
(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was
(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or
(B) an event not reasonably foreseeable . 
. .

The Board notes the appellant's representative's contention 
that the fault requirement was removed from the regulation 
38 C.F.R. § 3.358.  The Board would point out that in this 
case the appellant filed her claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in August 1999, which was 
after October 1, 1997. Therefore, these amendments to 
38 U.S.C.A. § 1151 made by Public Law 104-204 require a 
showing not only that the VA treatment in question resulted 
in death but also that the proximate cause of death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
See VAOPGCPREC 40-97.  

The appellant contends that from December 1998 to February 
1999, and even earlier, VA was negligent in failing to 
diagnose and treat the veteran for metastasizing lung cancer.  
She contends that the veteran's life was shortened due to 
inadequate medical care by VA, especially because the veteran 
received all of his medical care from VA.  She contends that, 
because the cancer was determined to have been of "years" 
duration, VA should have diagnosed and treated the veteran's 
lung cancer earlier than it did. 

In this case, the evidence reflects that the veteran was seen 
at a VA outpatient clinic on various occasions from January 
1993 to June 1997, including for regular checkups during 
which various laboratory work was performed.  The veteran was 


also noted to have had a hemispheric stroke, hypertension, 
hyperlipidemia, memory loss, alcoholism prior to 1993, 
chronic obstructive pulmonary disease, bilateral inguinal 
hernias, and Raynaud's disease of the right hand.

The veteran was seen at a VA outpatient clinic on December 9, 
1998 for complaints of a several week history of back pain 
since raking leaves, sore throat on the right side for two 
weeks, and aching all over.  Lung and neurological 
examinations at that time were normal, while examination of 
the back showed diffuse tenderness about the paraspinal area.  
The veteran was given the pain medication Naproxen.  No X-
rays of the back or lungs were taken at the time.  

The appellant wrote a letter in December 1998, which she sent 
to the veteran's treating physician.  In this letter, she 
wrote that the veteran had complained of, among other things, 
back pain for the previous month, sore throat, cough, 
sneezing, and fever.  

On January 13, 1999, the veteran was evaluated by a VA 
emergency room physician at the VA Medical Center (VAMC), 
Madison, Wisconsin for back and rib pain, as well as for 
"poop in the urine."  The diagnoses were a urinary tract 
infection and hypokalemia.  Treatment consisted of Relafen 
for back pain and Bactrim DS for urinary tract infection.  

On January 28, 1999, the veteran was seen at a VAMC for non-
radiating left sided low back pain for the previous two 
weeks, which was assessed as musculoskeletal in origin.  The 
examiner noted that the veteran had been hospitalized at a 
VAMC two weeks earlier for treatment for a kidney infection.  
The examiner noted that the veteran was 20 pounds 
underweight.  Examination of the heart and lungs was normal.  
The veteran was treated with Naproxen and Tylenol for 
backache.  A stool 


sample was taken to check for colon cancer.  Based on the 
results of a blood test taken on January 13, 1999, the 
veteran was advised to take potassium chloride, and another 
blood test was scheduled.  X-rays of the back were not taken. 

On February 6, 1999, the veteran was hospitalized at the 
Gundersen Lutheran Medical Center.  On admission, he was 
noted to have trouble walking.  A magnetic resonance imaging 
(MRI) showed a lesion of the spinal cord and a mid-left lung 
lesion.  The veteran underwent surgery to relieve pressure on 
the spinal cord (T6 cordectomy and decompression of the 
spinal cord via the left costal transversectomy with internal 
fixation of T4 through T8) and for a fistula in the colon 
(exploratory laparotomy with sigmoid resection and colostomy 
with Hartman's segment).  Discharge diagnoses on February 18, 
1999 were metastatic lung cancer with large cell to the spine 
and acute paraplegia, acute perforated diverticulitis with 
four quadrant abscess, and to not resuscitate, or perform 
CPR, or chemical resuscitation.  The veteran was then 
transferred to the VAMC, Tomah, as a Hospice care patient.  

The veteran died at VAMC Tomah in February 1999.  The 
Certificate of Death lists the immediate cause of death as 
lung cancer with metastases of "years" duration.  The 
Certificate of Death also listed other significant conditions 
of tobacco abuse, T6 paraplegia secondary to metastatic 
cancer, and hypertension as contributing to death but not 
resulting in the underlying cause of death by metastasizing 
lung cancer.   

An August 1999 letter by a VA physician and physician's 
assistant indicates that the appellant had an appropriate 
question as to why a workup was not done based on the 
reporting of severe back pain and "poop" in urine. 

A November 1999 VA Peer Review report by a VA medical 
oncologist reflects a review of the relevant medical evidence 
of treatment of the veteran beginning in December 1998 
through his terminal hospitalization in February 1999.  The 
reviewing VA medical oncologist indicated the following 
opinions: the December 9, 1998 diagnosis of musculoskeletal 
pain definitely was not the correct diagnosis, and cancer 
should have been considered; the correct diagnosis definitely 
was not made in a timely manner, either on December 9, 1998 
or January 28, 1999, as the precise location of the pain was 
not described by the treating VA physician, and the elderly 
veteran should have been given a chest X-ray and dorsal spine 
X-ray; and the proper therapy or treatment definitely was not 
selected by the VA physician because, without a correct 
diagnosis, proper therapy could not be given.  The VA medical 
oncologist indicated that, if cancer had been considered, a 
MRI would have been the next step.  The VA medical oncologist 
indicated that the failure to specify the location of the 
back pain and tenderness was a major deviation from the 
standard of practice, which resulted in the correct diagnosis 
not being possible.  The opinion also included that the lung 
cancer with metastasis would have resulted in a fatal outcome 
no matter when the diagnosis was made, including if the 
diagnosis had been made December 9, 1998 or January 28, 1999.  
The reviewer recommended review of the case by specialists in 
radiation oncology and neurosurgery or, alternatively, by a 
general physician (family practitioner or internist) and an 
emergency medicine physician. 

A December 15, 1999 opinion by a VA emergency room physician, 
who is also an internist, indicated review of the records.  
He opined that, because musculoskeletal and neurological 
examinations of the veteran in December 1998 were normal, it 
was reasonable that the veteran was treated with Naproxen 
without X-ray studies being done.  He did note, however, that 
the exact location of the back pain was not documented.  He 
also offered the opinion that, on January 28, 1999, it would 
have been "appropriate" to obtain X-rays of the thoracic 
and lumbar spines.

A VHA opinion was obtained from a consultant in hematology 
and oncology in December 2001.  This reviewing physician 
indicated a review of the records and indicated that the 
death certificate is misleading in its description of the 
veteran's cancer having been present for "years" before his 
death.  The VHA physician offered the following opinions: a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession should not have reasonably 
diagnosed or treated the veteran for lung cancer on or prior 
to December 9, 1998, but should have performed diagnostic 
studies (plain X-rays of the painful areas) to diagnose the 
cause of the veteran's pain on January 28, 1999; the absence 
of a diagnosis or treatment of cancer by VA on or prior to 
December 9, 1998 did not involve carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care, 
medical, or surgical treatment or examination, but the 
absence of diagnostic studies (plain X-rays of the painful 
areas) on or after the January 28, 1999 visit involved 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing an examination (X-rays); and the veteran's death 
was not proximately caused by VA's failure to furnish 
hospital care, medical or surgical treatment, or examination 
on or after January 28, 1999.  The VHA physician wrote that, 
if proper diagnostic X-rays had been rendered on or after 
January 28, 1999, the veteran's death would not have been 
avoided.  The VHA physician noted that studies and treatment 
that would have taken place on or after January 28, 1999 to 
diagnose the cause of back pain and subsequently the 
metastases to the spine and the primary lung cancer 
realistically may not have been completed by the time the 
veteran developed paraplegia just eight days after his 
January 28, 1999 visit; if a magnetic resonance imaging (MRI) 
had been done prior to February 6, 1999, it is not likely 
that radiation would have started before the veteran's 
paraplegia; and initial specialist evaluation would not have 
started until about one week after January 28, 1999.  The 
reviewing VHA physician offered the following supporting 
opinions: the development of paraplegia due to malignant 
epidural spinal cord compression has a very poor prognosis; 
after surgery the veteran most likely would have received 
radiation therapy; prognosis of patients who do not regain 
ambulation after 


radiation is terrible, and is only 8 to 9 months for those 
who do regain ambulation; the median survival of Stage IV 
lung cancer patients without chemotherapy is 6 months or 
less; the veteran was not a candidate for chemotherapy due to 
his poor performance status; and chemotherapy benefit in 
Stage IV statistically only helps patients who are of nearly 
100 percent performance status (normal activity).  The 
concluding opinion was that, because the veteran's symptoms 
were that of Stage IV cancer, even if the veteran had been 
diagnosed at the onset of symptoms, there was no opportunity 
to provide cure or long-term survival for him. 

Where, as in this veteran's case, there is a difference of 
medical opinion, the United States Court of Appeals for 
Veterans Claims (Court) has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  With regard to the weight to assign to 
medical opinions, the Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Winsett v. West, 11 Vet. 
App. 420 (1998) (Court affirmed the Board's decision which 
weighed two medical opinions, from an expert and a treating 
physician); Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(Board favoring one medical opinion over another is not 
error); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992) 
(Board may not ignore the opinion of a treating physician, 
but is free to discount the credibility of that statement).  

After a review of the evidence of record, the Board finds 
that, in this case, compensation for the veteran's death 
under 38 U.S.C.A. § 1151 is not warranted 


because the weight of the medical evidence demonstrates that 
the veteran's death was not proximately caused by VA hospital 
care or medical or surgical treatment or examination or by an 
event that was not reasonably foreseeable.  The medical 
evidence in favor of the appellant's claim demonstrates that 
VA deviated from the standard of care in the nature of an 
error in judgment in medical examination and treatment (which 
includes failure to treat) in December 1998 and January 1999.  
An August 1999 letter from a private physician notes the 
allegations of incomplete examinations of the veteran prior 
to his death and the "appropriate question" as to why a 
workup was not performed when the veteran presented with 
certain symptoms involving his urine.  The VA oncologist's 
November 1999 opinion was that, on December 9, 1998, a VA 
physician strayed from the standard of practice by failing to 
specify the location of the back pain and tenderness and in 
failing to order a chest X-ray and dorsal spine X-ray.  The 
November 1999 opinion was that if these X-rays had been 
ordered, further testing with MRI would have been performed, 
which may have led to a timely and correct diagnosis of lung 
cancer and the beginning of the proper therapy or treatment.  
The weight of the medical evidence also demonstrates that a 
VA physician should have performed diagnostic studies (plain 
X-rays of the painful areas) to diagnose the cause of the 
veteran's pain on January 28, 1999.  The VA emergency room 
internist's December 1999 opinion supports the appellant's 
claim to the extent that it included the opinion that, on 
January 28, 1999, it would have been "appropriate" for the 
treating VA physician to obtain X-rays of the thoracic and 
lumbar spines.  While the death certificate indicates that 
the veteran's terminal metastasizing lung cancer was of 
"years" duration, the weight of the medical evidence 
demonstrate that VA examiners were not at fault in not 
performing additional testing or in diagnosing the veteran's 
lung cancer prior to December 9, 1998; there is no medical 
opinion evidence of record to demonstrate any fault on the 
part of VA prior to the veteran presenting with symptoms on 
December 9, 1998.  

The weight of the medical evidence does not demonstrate, 
however, that VA's failure to provide the additional X-ray 
examination or treatment in December 1998 and January 1999 
was the "proximate cause" of the veteran's death due to 
metastasizing lung cancer.  38 U.S.C.A. § 1151(a)(1).  In 
this case, the medical evidence of record does not 
demonstrate that the veteran's lung cancer was proximately 
caused by VA's carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or failure to do so, in 
December 1998 or January 1999.  The weight of the medical 
evidence demonstrates that, even if X-ray examination of the 
painful areas had been performed on December 9, 1998 or on or 
after January 28, 1999, and further testing and some type of 
treatment had been considered, this would not have prevented 
the veteran's death due to metastasizing lung cancer.  For 
example, the November 1999 VA oncology opinion concluded that 
the lung cancer with metastasis would have resulted in a 
fatal outcome no matter when the diagnosis was made, 
including if the diagnosis had been made December 9, 1998 or 
January 28, 1999.  The December 2001 VHA hematology and 
oncology opinion was that, because the veteran's symptoms 
were that of Stage IV cancer, even if he had been diagnosed 
at the onset of symptoms, there was no opportunity to provide 
cure or long-term survival for the veteran.  There is no 
medical opinion evidence of record which demonstrates that an 
earlier diagnosis should have been made or that an earlier 
diagnosis or treatment would have prevented the lung cancer 
and the veteran's death. 

The evidence likewise does not demonstrate that the veteran's 
death was proximately caused by an event not reasonably 
foreseeable.  The appellant has not alleged any such 
unforeseen event and the evidence of record does not 
demonstrate any unforeseen event during VA hospitalization, 
medical or surgical treatment, or examination which 
proximately caused the veteran's death.   38 U.S.C.A. 
§ 1151(a)(1)(B).  

The Board has considered the lay statements of record, 
including the appellant's written statements alleging VA 
fault in failing to promptly diagnose the veteran's lung 
cancer.  The Board has considered her contentions and lay 
evidence, including the specific symptomatology she reported, 
e.g., in the March 2002 and December 1998 letters, that the 
veteran experienced during the relevant period.  The question 
of whether the veteran's death was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or that the additional disability was proximately caused by 
an event that was not reasonably foreseeable, are medical 
questions which require the opinions of medical 
professionals.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board may not speculate or substitute its "own 
unsubstantiated medical conclusions," but must rely on the 
medical opinion evidence which is of record.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). 

For these reasons, the Board finds that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151, for the 
death of the veteran as caused by VA hospitalization or 
medical or surgical treatment or examination, have not been 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.102; 66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  The Board has considered the doctrine of affording 
the appellant the benefit of any existing doubt with regard 
to the issue on appeal.  However, as the preponderance of the 
evidence is against the appellant's claim on 
appeal, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant the 
resolution of this issue on that basis.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); 38 C.F.R. § 3.102. 




ORDER

An appeal for compensation under the provisions of 38 U.S.C. 
§ 1151, for the death of the veteran caused by VA 
hospitalization or medical or surgical treatment or 
examination, is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

